The decision handed down by this court on January 6, 1928,  is hereby amended to read as follows: Order granting motion for injunction and for appointment of receiver modified by strildng out the provision permitting the receiver to make sales of the property other than are required in the ordinary conduct of the business, and the provision requiring defendant to assign his right, title and interest in the partnership property to the receiver, and by adding thereto a provision that if the necessity therefor arises the receiver may apply to the court for leave to sell other than in the ordinary course. As so modified the order is *823affirmed, without costs to either party. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.